     Case 2:17-cv-00176-WBS-DMC Document 52 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO AMADOR GONZALEZ,                            No. 2:17-CV-0176-WBS-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

18   Pending before the Court is defendants’ motion to dismiss, set for hearing in Redding, California,

19   on June 3, 2020. No opposition to the pending motion has been filed. Therefore, pursuant to

20   Eastern District of California Local Rule 230(c), the hearing scheduled for June 3, 2020, at 10:00

21   a.m., before the undersigned in Redding, California, is hereby taken off calendar and the matter is

22   submitted on the record and briefs without oral argument.

23                  IT IS SO ORDERED.

24

25   Dated: May 21, 2020
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
